Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
11.	Claims 1-20 are allowed.  
The following is an examiner’s statement of reason for allowance
With respect to claims 1-20, Ray et al. (U.S. Pat. 8,902,085 B1) discloses determining a quadrant set covering the POI based on the POI coordinates data (i.e.,” In some instances, there may be no overlap between the first and second quadrants determined in steps 515 and 530, for example, where the location of origin of the first threat was mis-identified or where the first and subsequent detected threats in fact originate from different locations” (col. 11, lines 25-35) and fig. 4).  
Further, Friedman et al. (U.S. Pat. 8,060,606 B2) discloses determination system 10 receives request for a geographic location and based on either the IP address and host name of the host being search for, such as target host 34 (col. 11, lines 45-51) or fig. 5 shows step query database for stored geographic information 123, retrieve geographic information at step 125 and present or sent geographic information to the requester at step 126. 
Newman et al. (U.S. Pub. 2016/0342678 A1) discloses query begins at the root element of the entity locator and employs a recursive, further, locate the entity and dividing line coordinates to determine the quadrants interest of elements of target region (0139)
Vechersky (U.S. Pub. 2009/0070293 A1) discloses cell search request at step 112 fig. 1 and search ring is divided into four quadrants with cell’s coordinate value (0054) or determining neighborhood of cells using information from search request at step 304 fig. 3 
But Ray, Friedman, Newman or Vechersky, combination or alone, do not discloses an apparatus for rapid geographic search in an actor-based geographic search network comprising a quadrant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/               Primary Examiner, Art Unit 2163                                                                                                                                                                                         	Feb 13, 2021